Name: 91/643/EEC: Commission Decision of 22 November 1991 establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  agricultural policy;  America
 Date Published: 1991-12-17

 Avis juridique important|31991D064391/643/EEC: Commission Decision of 22 November 1991 establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species Official Journal L 348 , 17/12/1991 P. 0058 - 0060COMMISSION DECISION of 22 November 1991 establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (91/643/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas the competent veterinary services of the United States of America have forwarded a list of semen collection centres officially approved for export of bovine semen to the Community; Whereas Community on-the-spot visits have been undertaken in the United States of America to ensure the uniform application of Directive 88/407/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; whereas, therefore, the Commission is satisfied that the centres approved by the United States of America meet the terms of Directive 88/407/EEC and can, in the circumstances, be included in a list of centres approved for the export of bovine semen to the Community; Whereas it will be necessary to re-examine and, if necessary, to amend this Decision in the light of new information from time to time; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The semen collection centres in the United States of America listed in the Annex are hereby approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. ANNEX LIST OF ESTABLISHMENTS IN THE UNITED STATES OF AMERICA APPROVED FOR THE PURPOSES OF EXPORTING DEEP-FROZEN BOVINE SEMEN TO THE COMMUNITY AMERICAN BREEDERS SERVICES 6908 River Road DeForest, WI 53532 Approved premises: 'Holstein Hilton' Approval code: U 029 ATLANTIC BREEDERS COOPERATIVE 1575 Apollo Drive Lancaster, PA 17601 Approved premises: The entire premises Approval code: U 015 HAWKEYE BREEDERS SERVICE 3257 Old Portland Road Adel, IA 50003 Approved premises: EC Barn Approval code: U 054 LANDMARK GENETICS PO Box 939 102 Aldritch Road Hughson, CA 95326 Approved premises: Route 4, Hwy 26 Watertown, WI 53094 Approval code: U 011 SELECT SIRES 9493 Wells Road Plain City, OH 43064 Approved premises: Dual purpose barn Approval code: U 007 SIRE POWER INCORPORATED Rd 7, Gobble Hill Road Tunkhannock, PA 18657 Approved premises: Mini station Approval code: U 009 TRI-STATE BREEDERS COOPERATIVE E10980 Penny Lane Baraboo, WI 53913 Approved premises: Route 2, Box 50, Hwy 14 Westby, WI 54667 Approval code: U 014 21st CENTURY GENETICS 594A Oak Avenue Shawano, WI 54667 Approved premises: Webster Farm Approval code: U 021 21st CENTURY GENETICS 412 4th Avenue NW PO Box 500 New Prague, MN 56071 Approved premises: Entire premises Approval code: U 037 NOBA INCORPORATED PO Box 607 752 East State, Route 18 Tiffin, OH 44883 Approved premises: The entire premises Approval code: U 001 EASTERN AI COOPERATIVE PO Box 510 219 Judd Falls Road Ithaca, NY 14851 Approved premises: Production Center 522 Scheffield Road Ithaca, NY 14850 Approval code: U 003 PRAIRIE STATE SELECT SIRES 41W394 Rt 20 Hampshire, IL 60140 Approved premises: Entire premises Approval code: U 006 COMPLETE SIRE SERVICES INCORPORATED W7652 Highway 151 South Fond du Lac, WI 54935 Approved premises: Entire premises Approval code: U 151